FILED
                                                                         IN THE OFFICE OF THE
                                                                      CLERK OF SUPREME COURT
                                                                           NOVMBER 23, 2022
                                                                       STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2022 ND 206

State of North Dakota,                                  Plaintiff and Appellee
      v.
Dalton Peltier,                                      Defendant and Appellant



                                No. 20220096




State of North Dakota,                                  Plaintiff and Appellee
      v.
Dalton Gene Peltier,                                 Defendant and Appellant



                                No. 20220097

Appeals from the District Court of Burleigh County, South Central Judicial
District, the Honorable James S. Hill, Judge.

AFFIRMED.

Opinion of the Court by Tufte, Justice.

Dennis H. Ingold, Assistant State’s Attorney, Bismarck, N.D., for plaintiff and
appellee.

James R. Loraas, Bismarck, N.D., for defendant and appellant.
                               State v. Peltier
                          Nos. 20220096 & 20220097

Tufte, Justice.

[¶1] Dalton Peltier appeals from criminal judgments entered after a jury
found him guilty of attempted murder, aggravated assault, criminal mischief,
and three counts of terrorizing. Peltier argues that he did not voluntarily waive
his rights under Miranda v. Arizona, 384 U.S. 436 (1966), or voluntarily make
statements to law enforcement, and that there was insufficient evidence
supporting his convictions. We conclude the district court did not err in finding
Peltier voluntarily waived his Miranda rights and voluntarily made
statements to law enforcement. The court’s decision is based on findings of fact
that are supported by sufficient competent evidence and is not contrary to the
manifest weight of the evidence. Further, viewing the evidence in the light
most favorable to the verdict, we conclude substantial evidence exists that
could allow a jury to draw a reasonable inference in favor of conviction on all
counts. We summarily affirm these issues under N.D.R.App.P. 35.1(a)(2) and
(3).

[¶2] Peltier also contends the district court erred in granting restitution.
Under N.D. Const. art. I, § 25(1)(n), a crime victim is entitled to full restitution
for his losses. In determining the restitution amount, the court “shall take into
account the reasonable damages sustained by the victim” of the criminal
offense, “which damages are limited to those directly related to the criminal
offense and expenses actually incurred as a direct result of the defendant’s
criminal action.” N.D.C.C. § 12.1-32-08(1). Our review of a restitution order is
“limited to whether the district court acted within the limits set by statute,
which is similar to an abuse of discretion standard.” State v. Kostelecky, 2018
ND 12, ¶ 6, 906 N.W.2d 77. “A district court abuses its discretion if it acts in
an arbitrary, unreasonable, or unconscionable manner, if its decision is not the
product of a rational mental process leading to a reasoned determination, or if
it misinterprets or misapplies the law.” Id. “[T]he State has the burden in a
restitution hearing to prove the amount of restitution by a preponderance of
the evidence.” Id.



                                         1
[¶3] One potential measure of damages for restitution is replacement cost,
which is “the cost of acquiring an asset that is as equally useful or productive
as an asset currently held.” State v. Tupa, 2005 ND 25, ¶¶ 4, 8, 691 N.W.2d
579. “[I]f an item has a ready and acceptable secondary market, such as exists
for automobiles or certain pieces of equipment or machinery, diminution in fair
market value may be an adequate measure of the victim’s reasonable expenses
actually incurred.” Id. at ¶ 9.

[¶4] The district court found the replacement value of the items damaged in
J.B.’s home, $19,900, was appropriate because those items “need[ed] to be
replaced.” This value was based on the testimony and report of expert witness
Bradley Hendrickson. Hendrickson testified there was damage to the glass
storm door, drywall, floor, carpet, light fixtures, and mirrors.

[¶5] Peltier, citing Kostelecky, asserts the correct measure of damages is the
fair market value of the property at the time of the offense, including
depreciation of the property. In Kostelecky, the defendant pled guilty to
criminal mischief after damaging school property. 2018 ND 12, ¶ 2. The district
court, construing N.D. Const. art. I, § 25(1)(n), determined it was required to
award restitution in the amount that the school district expended to replace
the ten-year-old copy machine, even if that amount made the school district
“beyond whole.” Id. at ¶¶ 2, 5. On the basis of the evidence presented by the
State, the court determined the replacement cost of the copy machine was
$3,790. Id. at ¶¶ 3, 5. The defendant presented evidence “showing a
refurbished model of the copy machine would cost between $1,111 and $1,795,
and he noted the depreciated value of the damaged copy machine was $400.”
Id. at ¶ 4. We reversed the restitution order and concluded that the district
court “misapplied the law in determining that N.D. Const. art. I, § 25(1)(n)
requires restitution beyond what is necessary to make the victim whole.” Id. at
¶ 1. Specifically, the court failed to consider the defendant’s evidence of possible
lower replacement costs for the copy machine. Id. at ¶ 16.

[¶6] Here, Peltier presented no evidence of reasonable alternative
replacements for the property he damaged. Further, the damaged property—
glass storm door, drywall, floor, carpet, light fixtures, and mirrors—is not the


                                         2
type of equipment or machinery that has a ready and acceptable secondary
market. Unlike Kostelecky, the court considered the evidence before it and
awarded restitution within the range of reasonableness, and that is supported
by a preponderance of the evidence. Accordingly, the district court did not
abuse its discretion in awarding replacement costs in the amount of $19,900.

[¶7] The judgments are affirmed.

[¶8] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                     3